EXHIBIT 10.9.4

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 24, 2018 between AIR WISCONSIN AIRLINES LLC (the “Borrower”) and HER
MAJESTY IN RIGHT OF CANADA (the “Lender”) and amends that certain Credit
Agreement dated as of January 25, 2018 between the Borrower and the Lender (the
“Credit Agreement”).

WHEREAS, except as otherwise defined in this Amendment, the capitalized terms
used herein shall have the meanings attributed thereto in the Credit Agreement;
and

WHEREAS, in order to amend the Credit Agreement, the parties have agreed to
execute this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Section 1.       Amendments to Section 1.01 of the Credit Agreement.
Section 1.01 of the Credit Agreement is hereby amended in the following manner:

(a)         The definition of “Business Day” is hereby deleted in its entirety
and replaced with the following:

  ““Business Day”: any day, other than a Saturday or Sunday, on which commercial
banks are open for business in New York, New York, Milwaukee, Wisconsin and
Appleton, Wisconsin.”

(b)         A definition of “Disclosure Certificate” is hereby added as follows:

  ““Disclosure Certificate”: a certificate dated December 7, 2018, executed by
Borrower and delivered to Lender, describing certain developments and
contingencies applicable to Borrower.”

(c)         The definitions of “Deferral Security Agreement” and “Deferral
Security Agreement Trustee” are hereby deleted in their entirety.



--------------------------------------------------------------------------------

(d)         The definition of “Funding Dates” is hereby deleted in its entirety
and replaced with the following:

  ““Funding Dates”: June 21, 2018, October 30, 2018, November 14, 2018,
December 13, 2018 and April 30, 2019, which are the dates on which Lender shall
fund the Loan under Section 2.01.”

(e)         The definition of “Loan Amount” is hereby deleted in its entirety
and replaced with the following:

  ““Loan Amount”: a total of $20,953,595, consisting of $7,925,303 to be
advanced on the June 21, 2018 Funding Date, $3,140,786 to be advanced on the
October 30, 2018 Funding Date, $1,447,413 to be advanced on the November 14,
2018 Funding Date, $2,684,886 to be advanced on the December 13, 2018 Funding
Date and $5,755,207 to be advanced on the April 30, 2019 Funding Date.”

(f)         The definition of “Materially Adverse Change” is hereby deleted in
its entirety and replaced with the following:

  ““Materially Adverse Change”: the occurrence and continuation of one or more
of the following events: (i) a material adverse change in the financial
condition, financial results, business or operations of Borrower (as measured
against Borrower’s status based on December 31, 2017 year-end audited financial
statements) which could reasonably be expected to materially adversely affect
its ability to perform its obligations under this Agreement, or (ii) Borrower,
as debtor, shall have commenced or there shall be pending or there shall have
been commenced against Borrower and be pending a case, proceeding or other
action under applicable bankruptcy or insolvency laws or similar legislation.”

(g)         The definition of “Maturity Date” is hereby deleted in its entirety
and replaced with the following:

  ““Maturity Date”: April 30, 2020.”

(h)         The definition of “Principal Installment Amount” is hereby deleted
in its entirety and replaced with the following:

  ““Principal Installment Amount”: $7,273,085 on the July 1, 2019 Principal
Payment Date, $7,925,303 on the December 1, 2019 Principal Payment Date and
$5,755,207 on the Maturity Date.”

(i)         The definition of “Principal Payment Date” is hereby deleted in its
entirety and replaced with the following:

  ““Principal Payment Date”: each of July 1, 2019, December 1, 2019 and the
Maturity Date; except that any Principal Payment Date that falls on a day which
is not a Business Day shall instead occur on the following Business Day.”

 

2



--------------------------------------------------------------------------------

Section 2.       Amendment to Section 3.01 of the Credit Agreement. The
references to “11:00 a.m.” and “3:00 p.m.” in Section 3.01 of the Credit
Agreement are hereby deleted and replaced with references to “1:00 p.m.” and
“5:00 p.m.”, respectively.

Section 3.       Amendment to Section 4.05 of the Credit Agreement. The text of
Section 4.05 of the Credit Agreement is hereby deleted and replaced with the
following:

“(a) The audited balance sheet as of December 31, 2017, for Borrower and its
consolidated subsidiaries, and the related results of operations for the year
then ended, have been prepared in accordance with GAAP and fairly present, in
all material respects, Borrower’s financial condition as of such date and
results of operations for such period, and (b) except to the extent (if any)
described in the Disclosure Certificate, since December 31, 2017, there has been
no Materially Adverse Change.”

Section 4.       Amendment to Section 8.02 of the Credit Agreement. Section 8.02
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“Section 8.02 Notices. All communications and notices provided for under this
Agreement shall be in writing (including telecopies and emails), shall be in
English, shall be effective on delivery, and shall be addressed as follows (or
to such other address as any such party shall designate by notice to each other
such party):

if to Borrower:

Air Wisconsin Airlines LLC

W6390 Challenger Drive, Suite 203

Appleton, WI 54915-9120

Attn: President and Chief Executive Officer

Fax: (920) 749-4158

Email: christine.deister@airwis.com

with a copy to the same address,

Attn: Chief Accounting Officer and Treasurer

Email: gregg.garvey@airwis.com

if to Lender:

Her Majesty in Right of Canada

c/o Export Development Canada

150 Slater Street

Ottawa, Ontario

Canada K1A 1K3

Attn: Loans Services & Asset Management - Transportation

Fax: (613) 598-2514 and (613) 598-3186

Email: ls-aerospace@edc.ca

 

3



--------------------------------------------------------------------------------

Wherever “notice”, “notify”, or similar variations are used in this Agreement,
the Mortgage, or the Notes, they mean the provision of a notice in accordance
with this Section 8.02.”

Section 5.       Amendment to Section 8.14 of the Credit Agreement. The last
sentence of Section 8.14 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“Such Security Agreement and Subordination Acknowledgment also acknowledges the
subordination of the 2017 Security Agreement security interest in favor of the
2017 Security Agreement Trustee in the Collateral (as defined in the 2017
Security Agreement) to the security interest of the Security Trustee.”

Section 6.       Amendment to Exhibit A of the Credit Agreement. Exhibit A to
the Credit Agreement is hereby deleted in its entirety and replaced with Exhibit
A attached hereto.

Section 7.       Ratification. Except as amended hereby, the Credit Agreement
continues and shall remain in full force and effect in all respects and each of
the parties hereby confirms and ratifies its obligations thereunder. From and
after the date hereof, each and every reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” or similar words and phrases referring to the
Credit Agreement or any word or phrase referring to a section or provision of
the Credit Agreement is deemed for all purposes to be a reference to the Credit
Agreement or such section or provision as amended pursuant to this Amendment.

Section 8.       Counterparts. This Amendment may be signed in counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
one and the same Amendment.

Section 9.       Governing Law. This Amendment shall in all respects be governed
by and construed in accordance with the laws of the state of New York, including
all matters of construction, validity and performance.

*    *    *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized officers as of the date first written above.

 

  AIR WISCONSIN AIRLINES LLC,   as Borrower   By: /s/ C. R.
Deister                                         Name: Christine R. Deister  
Title:   President and C.E.O.   HER MAJESTY IN RIGHT OF   CANADA, as Lender  

By: /s/ Sean Mitchell                                    

 

Name:   Sean Mitchell

 

Title:     Principal Special Risks

 

By: /s/ Brian Craig                                         

 

Name:  Brian Craig

 

Title:    Sr. Special Risks Manager



--------------------------------------------------------------------------------

EXHIBIT A

DESIGNATED LEASES

 

FAA

REGISTRATION

   MSN    DATE OF LEASE    OWNER TRUSTEE   

ORIGINAL

EQUITY

PARTICIPANT

 

N408AW

   7568    December 21, 2001    U.S. Bank National    Fleet National Bank       
        Association     

N411ZW

   7569    December 21, 2001    U.S. Bank National    Fleet National Bank       
        Association     

N412AW

   7582    December 21, 2001    U.S. Bank National    Fleet National Bank       
        Association     

N413AW

   7585    December 21, 2001    U.S. Bank National    Fleet National Bank       
        Association     

N414ZW

   7586    December 21, 2001    U.S. Bank National    Fleet National Bank       
        Association     

N415AW

   7593    December 21, 2001    U.S. Bank National    Fleet National Bank       
        Association     

N419AW

   7633    April 12, 2002    U.S. Bank National    ICX Corporation            
   Association     

N420AW

   7640    October 30, 2002    U.S. Bank National    NCC Solar Company          
     Association     

N423AW

   7636    October 30, 2002    U.S. Bank National    NCC Solar Company          
     Association     

N424AW

   7656    October 30, 2002    U.S. Bank National    NCC Solar Company          
     Association     

N425AW

   7663    October 30, 2002    U.S. Bank National    NCC Solar Company          
     Association     

N426AW

   7669    November 14, 2002    U.S. Bank National    NCC Solar Company       
        Association     

N427ZW

   7685    November 14, 2002    U.S. Bank National    NCC Solar Company       
        Association     

N428AW

   7695    December 13, 2002    U.S. Bank National    NCC Solar Company       
        Association     

N429AW

   7711    December 13, 2002    U.S. Bank National    NCC Solar Company       
        Association     

N430AW

   7719    December 5, 2002    U.S. Bank National    NCC Solar Company          
     Association     

N435AW

   7724    December 13, 2002    U.S. Bank National    NCC Solar Company       
        Association     

 

Exhibit A

Page 1